      Case 5:17-cv-03872-JLS Document 35 Filed 01/31/19 Page 1 of 1
         Case 5:17-cv-03872-JLS Document 28-2 Filed 12/11/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


   MARK M. SCHOEMAKER,
   individually and on behalf of all others
   similarly situated,                           Case No. 5:17-cv-03872-JLS

                         Plaintiffs,            Judge Jeffrey L. Schmehl

          v.

   BROOKS AUTOMATION, INC.

                         Defendant.



                                            ORDER
                                d
       AND NOW, this       3_C         day of     'JA/',/v A a. ~               , 201 '1, upon
consideration of Plaintiffs' Unopposed Motion to Approve ColL::tion Settlement and

Attorney Fees, the Court finds that the Parties' Settlement Agreement falls within a range of

reasonableness and appears to be fair, reasonable, and adequate as to the Class Members.

       Accordingly,

       It is hereby ORDERED that that Plaintiffs' Unopposed Motion to Approve Collective

Action Settlement and Attorney Fees of the FLSA collective action Settlement Agreement

reached in this case is GRANTED.

       IT IS FURTHER ORDERED that the Parties shall proceed in accordance with the

Settlement Agreement.


                                            BY THE COURT:
